

Exhibit 10.1





September 13, 2019


PG&E Corporation
77 Beale Street
P.O. Box 770000
San Francisco, California 94177


Re: Chapter 11 Plan Backstop Commitment Letter


Ladies and Gentlemen:


Reference is hereby made to the chapter 11 bankruptcy cases, lead case
no. 19-30088 (the “Chapter 11 Cases”), currently pending before the United
States Bankruptcy Court for the Northern District of California (the “Bankruptcy
Court”), in which PG&E Corporation (“PG&E” or the “Company”) and Pacific Gas and
Electric Company (the “Utility” and together with PG&E, the “Debtors”) are
debtors in possession.  Reference is further made to the Chapter 11 plan of
reorganization filed by the Debtors with the Bankruptcy Court on September 9,
2019 at ECF No. 3841 (as may be amended, modified or otherwise changed in
accordance with this Backstop Commitment Letter, the “Plan”) to implement the
terms and conditions of the reorganization of the Debtors as provided therein. 
Capitalized terms used in this backstop commitment letter (this “Backstop
Commitment Letter”) or in the exhibits hereto but not otherwise defined shall
have the meanings ascribed to them in the Plan.  The word “including” means
“including, without limitation”.


In order to facilitate the Debtors’ emergence from Chapter 11, pursuant to this
Backstop Commitment Letter, and subject to the terms, conditions and limitations
set forth herein and in consideration for the Backstop Commitment Premium, the
undersigned Backstop Party (the “Backstop Party”) is willing to purchase, on the
Effective Date, an amount of New HoldCo Common Stock up to its Backstop
Commitment Amount (as defined herein) at the Backstop Price (as defined herein).


In addition, PG&E has separately solicited and negotiated and expects to enter
into substantially similar backstop commitment letters (“Other Backstop
Commitment Letters”) with other funding sources (“Other Backstop Parties”)
pursuant to which such Other Backstop Parties will commit to purchase New HoldCo
Common Stock on the Effective Date (such commitments, “Other Backstop
Commitments,” and together with this Backstop Commitment, the “Aggregate
Backstop Commitments”).


1.          Equity Offerings.


a.          Structure.  The Plan, among other things, shall provide that, on the
Effective Date, Reorganized HoldCo shall issue shares of New HoldCo Common Stock
for up to $14 billion of aggregate net cash proceeds to Reorganized Holdco (the
“Equity Offering Cap”).  PG&E shall structure the offering of any such shares of
New HoldCo Common Stock (or rights pursuant to which any such shares may be
issued or other securities convertible into any such shares) (the “Equity
Offering”) in accordance with the terms of this Section 1, including the
following parameters:


(i)          if the Implied P/E Multiple with respect to such Equity Offering
equals or exceeds the greater of (A) 13.5 and (B) 13.5 times one plus any
percentage change of the Applicable Utility Index Multiple (as defined herein)
as measured on September 9, 2019 and the Determination Date (as defined herein),
then PG&E shall be permitted to conduct the Equity Offering in any form of
primary equity offering (including any public offering, regular way offering,
at-the-market equity offering, block trade, modified Dutch auction or other
auction pricing mechanism, rights offering, private placement, “PIPE” sale or
other registered or  unregistered transaction) upon such terms and conditions as
may be determined by the Board (a “Permitted Equity Offering”), including such
terms and conditions that are reasonably advisable (based on the advice of the
Debtors’ tax advisors after consultation with Jones Day) in order to



--------------------------------------------------------------------------------



avoid an “ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their net operating loss carryforwards and other tax
attributes (collectively, the “NOLs”);


(ii)          if the Implied P/E Multiple with respect to the Equity Offering is
less than the Implied P/E Multiple required for a Permitted Equity Offering in
Section 1(a)(i) above, but equals or exceeds the lesser of (A) 12 and (B) 12
times one plus the percentage change of the Applicable Utility Index Multiple as
measured on September 9, 2019 and the Determination Date (the “Rights Offering
Threshold Multiple”), then PG&E shall structure the Equity Offering such that
(Y) at least 80%, determined assuming the exercise in full of all of the Rights,
of the aggregate cash proceeds of the Equity Offering is to be raised through
the exercise of purchase rights (the “Rights”) distributed to holders of PG&E
common stock (“Existing Shareholders”) as of a record date to be determined by
the Board (the “Record Date”) to purchase shares of New HoldCo Common Stock for
cash at a price set forth below (the “Rights Offering”) and (Z) the balance of
the aggregate cash proceeds of the Equity Offering is to be raised through any
other form of primary equity offering (including any public offering, regular
way offering, at-the-market equity offering, block trade, modified Dutch auction
or other auction pricing mechanism, private placement, “PIPE” sale or other
registered or  unregistered transaction), provided, that entities holding a
majority of the Aggregate Backstop Commitments have not objected to the identity
of the purchasers and ultimate purchasers, as applicable, in such Equity
Offering, to the extent such Equity Offering is not a broadly syndicated
underwritten public offering, within three business days of receipt of notice
from PG&E;


(iii)          in both of paragraphs (i) and (ii) above, Reorganized Holdco may
also raise equity capital (subject to the Equity Offering Cap) by calling on the
Backstop Commitments (after giving effect to any reduction of the Backstop
Commitments in connection with a Permitted Equity Offering or a Rights Offering,
as applicable); and


(iv)        if the Implied P/E Multiple with respect to the Equity Offering
would be less than the Rights Offering Threshold Multiple or if for any other
reason Reorganized Holdco is unable to execute an Equity Offering, then
Reorganized Holdco shall not utilize either a Permitted Equity Offering or a
Rights Offering and shall issue shares at the Backstop Price pursuant to the
Backstop Commitments up to the amount of the Aggregate Backstop Commitments less
the proceeds of any Additional Capital Sources.


“Implied P/E Multiple” means, with respect to any Equity Offering, (A) the price
per share at which shares of New Holdco Common Stock are offered to be sold in
such Equity Offering (which price (x) in the case of an Equity Offering of
rights, shall be the exercise price to acquire a share of New HoldCo Common
Stock pursuant to such rights or (y) in the case of an Equity Offering of a
security convertible into or exchangeable for shares of New HoldCo Common Stock,
shall be the per share price implied by the conversion ratio used to convert the
principal amount, liquidation preference or other face amount of such security
into a number of shares of New HoldCo Common Stock) (the “Per Share Price”),
times (B) the number of fully diluted shares of PG&E (calculated using the
treasury stock method) that will be outstanding as of the Effective Date
(assuming such Equity Offering and all other equity transactions contemplated by
the Plan are consummated and settled on the Effective Date), divided by (C) the
Normalized Estimated Net Income as of the Determination Date.


b.          Additional Capital Sources.  PG&E shall conduct the Equity Offering
in accordance with the Plan.  The net cash proceeds to PG&E of the Equity
Offering shall not exceed the Equity Offering Cap, less the sum of (i) the
principal amount of debt that is issued by PG&E in excess of $7 billion in
connection with the Plan; (ii) the aggregate liquidation preference of preferred
stock (“Mandatory Convertible Preferred Stock”) that is distributed pursuant to
the Plan to holders of Wildfire


2

--------------------------------------------------------------------------------



Claims, on the terms and conditions set forth in the exhibits to the Plan;
(iii) the principal amount of any Wildfire Victim Recovery Bonds issued in
connection with the Plan; (iv) the proceeds of any preferred stock issued by the
Utility (excluding any Utility Preferred Interests that are Reinstated pursuant
to the Plan); (v) the proceeds of any third-party transactions based upon the
monetization of any NOLs; and (vi) the principal amount of any other debt that
is issued or reinstated by the Utility, excluding any debt that may be issued
under clause (v) above, in excess of $27.35 billion in connection with the Plan
(the “Additional Capital Sources”).


c.          Rights Offering.  With respect to the Rights Offering:


(i)          the Rights will have a fixed exercise price equal to (a) the Rights
Offering Threshold Multiple times (b) the Normalized Estimated Net Income as of
the Determination Date, divided by (c) the number of fully diluted shares of
PG&E (calculated using the treasury stock method) that will be outstanding as of
the Effective Date (assuming all equity is raised by the exercise of all
Rights);


(ii)           the Rights shall be transferable;


(iii)        the Board shall provide that holders of Rights who fully exercise
their Rights will have over-subscription privileges to subscribe for additional
shares of New HoldCo Common Stock to the extent other Rights are not exercised,
with over-subscription procedures (including pro-ration rules) determined by the
Board;


(iv)        the Board may provide that the Rights or Rights Offering include
such terms and conditions that are reasonably advisable (based on the advice of
the Debtors’ tax advisors after consultation with Jones Day) in order to avoid
an “ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their NOLs, including limitations on the amount of Rights
that are exercisable by holders who, together with persons who have a formal or
informal understanding with such holders to make a coordinated acquisition of
stock within the meaning of Treasury Regulations 1.382-3(a) (an “Entity”),
beneficially own in excess of a specified percentage (e.g., 4.75%) of the
outstanding shares of PG&E common stock, subject to exceptions to be determined
by the Board; provided, however, that such terms and conditions shall not
restrict existing holders of PG&E common stock (including any Entity) from
acquiring shares that do not increase their aggregate beneficial ownership to
more than 4.75% of the outstanding shares of PG&E common stock immediately after
the completion of the Rights Offering; and


(v)          the Rights will have such other terms and conditions as may be
determined by the Board, as long as such other terms and conditions  are
consistent with the Plan and with every other provision of this Backstop
Commitment Letter.


d.          Subordinated Claims.  To the extent provided in the Plan, the
Debtors may issue Rights or New HoldCo Common Stock to holders of Claims against
a Debtor that are subject to subordination pursuant to section 510(b) of the
Bankruptcy Code and that arise from or are related to any equity security of the
Debtor.


e.          Documentation.  The definitive documentation for any Permitted
Equity Offering or any Rights Offering shall be consistent with the Plan.  For
the avoidance of doubt, the organizational documents of the Reorganized HoldCo
(including its charter) may include limitations and other terms that are
reasonably advisable (based on the advice of the Debtors’ tax advisors after
consultation with Jones Day) in order to avoid an “ownership change” within the
meaning of Section 382 and the Treasury Regulations promulgated thereunder or to
otherwise preserve the ability of the Debtors to utilize their NOLs; provided,
however, that the organizational documents shall not be modified or amended in a
manner


3

--------------------------------------------------------------------------------



that would restrict existing holders of PG&E common stock (including any Entity)
from acquiring shares that do not increase their aggregate beneficial ownership
to more than 4.75% of the outstanding shares of PG&E common stock immediately
after the completion of the Rights Offering.


f.          Use of Proceeds.  The Debtors shall only use the proceeds of an
Equity Offering to fund obligations to holders of Wildfire Claims under the
Plan.


g.          Notices.  Promptly, and in any event, within two days of the Board’s
determination of final pricing of any Equity Offering, PG&E shall publicly
disclose the form, structure, amount and terms of such Equity Offering,
including the Implied P/E Multiple for such Equity Offering.  PG&E shall give
the Backstop Party, as soon as reasonably practicable, but in no event later
than two business days prior to the Effective Date, (i) written notification
setting forth (A) the amount to be funded pursuant to the Backstop Commitment,
(B) an estimate of the Backstop Price and (C) the targeted Effective Date and
(ii) a subscription form to be completed by the Backstop Party, or other
instructions, to facilitate the Backstop Party’s subscription for the New HoldCo
Common Stock.


h.          Cooperation.  As reasonably requested by the Debtors, the Backstop
Party shall reasonably cooperate with the Debtors with respect to providing
information relevant to the preservation of the Debtors’ Tax Attributes,
including information regarding (i) the number of shares of PG&E common stock
owned by such party (on a holder-by-holder basis) prior to the Rights Offering,
(ii) the amount of Rights exercised and shares of New HoldCo Common Stock
purchased pursuant to the Backstop Commitment by such persons, and (iii) the
amount of Backstop Party’s Shares (as defined below) at any time prior to the
Allocation Date upon at least three business days’ notice to the Backstop Party.


2.          Backstop.


a.          Subject to the terms and conditions set forth herein and to the
payment and provision of premium to the Backstop Party as provided in Section
2(c), the Backstop Party, solely on behalf of itself, hereby commits to purchase
on the Effective Date an amount of shares of New HoldCo Common Stock at the
Backstop Price (the “Backstop Commitment”) up to the dollar amounts set forth on
Exhibit A hereto (the “Backstop Commitment Amount”).


b.          PG&E and the Backstop Party shall cooperate in good faith to prepare
and deliver a subscription agreement and any other documentation necessary to
effect the private placement of New HoldCo Common Stock to the Backstop Party in
accordance with the terms of this Backstop Commitment Letter, which
documentation shall be consistent with this Backstop Commitment Letter and the
Plan.


c.          The Debtors agree to pay the Backstop Party the Backstop Commitment
Premium to the extent provided on Exhibit A and to reimburse on a regular basis
the Backstop Party for the reasonable fees and expenses of Jones Day and a
financial advisor incurred prior to termination of this Backstop Commitment
Letter in connection with the Plan, the Backstop Commitment Letter, and the
transactions contemplated herein, provided that such reimbursement shall not
exceed $17 million for Jones Day in the aggregate and $19 million for the
financial advisor in the aggregate.  The provisions for the payment of the
Backstop Commitment Premium and the other provisions provided herein are an
integral part of the transactions contemplated by this Backstop Commitment
Letter and without these provisions the Backstop Party would not have entered
into this Backstop Commitment Letter, and the Backstop Commitment Premium shall,
pursuant to an order of the Bankruptcy Court approving this Backstop Commitment
Letter, constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code.


d.          Reorganized Holdco will enter into a registration rights agreement
with the Backstop Party in respect of the shares of New HoldCo Common Stock that
the Backstop Party may acquire in accordance with the Plan and this Backstop
Commitment Letter, which registration rights agreement shall be in form and
substance reasonably acceptable to the holders of a majority of the Aggregate
Backstop Commitments.

4

--------------------------------------------------------------------------------



e.         To the extent that PG&E agrees to terms that are more favorable to an
Other Backstop Party in an Other Backstop Commitment Letter (excluding terms
relating to the size of such Other Backstop Party’s backstop commitment), PG&E
shall provide notice of such terms to the Backstop Party no later than 10 days
after the Allocation Date and, absent a written objection from the Backstop
Party no later than 10 days after the date of such notice, such terms shall be
deemed without further action to be incorporated into this Backstop Commitment
Letter.


3.          Backstop Party Representations.  The Backstop Party hereby
represents and warrants, solely as to itself, that (a) it has all limited
partnership, corporate or other power and authority necessary to execute,
deliver and perform this Backstop Commitment Letter, (b) the execution, delivery
and performance of this Backstop Commitment Letter by it has been duly and
validly authorized and approved by all necessary limited partnership, corporate
or other organizational action by it, (c) this Backstop Commitment Letter has
been duly and validly executed and delivered by it and, assuming due execution
and delivery by the other parties hereto, constitutes a valid and legally
binding obligation of it, enforceable against it in accordance with the terms of
this Backstop Commitment Letter, (d) the execution, delivery and performance by
the Backstop Party of this Backstop Commitment Letter do not (i) violate the
organizational documents of the Backstop Party or (ii) violate any applicable
law or judgment applicable to it, (e) as of the date of this Backstop Commitment
Letter, its Backstop Commitment is, and as of the date of commencement of any
Rights Offering and as of the Effective Date its Backstop Commitment will be,
less than the maximum amount that it is permitted to invest in any one portfolio
investment pursuant to the terms of its constituent documents or otherwise,
(f) it has, as of the date of this Backstop Commitment Letter, and will have, as
of the Effective Date, in the aggregate available undrawn commitments and liquid
assets at least in the sum of its Backstop Commitment Amount hereunder, and (g)
as of September 2, 2019, it and its affiliates (excluding any affiliate that is
an Other Backstop Party) beneficially owned, directly or indirectly, 17,131,521
shares of PG&E common stock and had a “put equivalent position” (as defined in
Rule 16a-1 under the Securities Exchange Act of 1934, as amended) of zero shares
of PG&E common stock (the number of shares beneficially owned less the number of
shares in the put equivalent position, as of a date determined by PG&E, but no
more than two business days prior to the Allocation Date, being the “Backstop
Party’s Shares”).


In addition, the Backstop Party hereby represents and warrants, solely as to
itself, as of the date of this Backstop Commitment Letter and as of the
Effective Date, that the Backstop Party (i) is acquiring the shares of New
HoldCo Common Stock for its own account, solely for investment and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any foreign, federal, state or local securities or “blue sky” laws,
or with any present intention of distributing or selling such shares in
violation of any such laws, (ii) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the shares of New HoldCo
Common Stock and of making an informed investment decision, and (iii) is an
“accredited investor” within the meaning of Rule 501 of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The Backstop Party
understands that Reorganized HoldCo will be relying on the statements contained
herein to establish an exemption from registration under the Securities Act and
under foreign, federal, state and local securities laws and acknowledges that
the shares of New HoldCo Common Stock will not be registered under the
Securities Act or any other applicable law and that such shares may not be
transferred except pursuant to the registration provisions of the Securities Act
(and in compliance with any other applicable law) or pursuant to an applicable
exemption therefrom.


4.          Conditions to Backstop Party Commitment.  The obligations of the
Backstop Party to fund its Backstop Commitment to PG&E in accordance with this
Backstop Commitment Letter are further expressly conditioned upon and subject to
the satisfaction or written waiver by the Backstop Party, in its sole
discretion, at or prior to the Effective Date of each of the following
conditions, which PG&E acknowledges are an integral part of the transactions
contemplated by this Backstop Commitment Letter and without these conditions the
Backstop Party would not have entered into this Backstop Commitment Letter.


5

--------------------------------------------------------------------------------



a.      by November 7, 2019, the Debtors shall have received valid and
enforceable Other Backstop Commitments on substantially the same terms and
conditions as set forth in this Backstop Commitment Letter that in the aggregate
with this Backstop Commitment result in Aggregate Backstop Commitments of no
less than the Equity Offering Cap;


b.        other than the consummation of any Permitted Equity Offering or the
Rights Offering, the satisfaction of all of the other conditions to the
Effective Date provided for in the Plan or the waiver of any such conditions by
the Debtors in accordance with the Plan (to the extent the Plan expressly
provides for the possibility of such a waiver);


c.        the Bankruptcy Court shall have entered the Confirmation Order, which
shall confirm the Plan with such amendments, modifications, changes and consents
as are approved by those entities having no less than a majority of the
Aggregate Backstop Commitments (such approval not to be unreasonably withheld,
conditioned or delayed), and such Confirmation Order shall be in full force and
effect, and no stay thereof shall be in effect;


d.         this Backstop Commitment Letter shall have been approved by an order
of the Bankruptcy Court and such order shall be in full force and effect, and no
stay thereof shall be in effect;


e.         the transactions contemplated herein shall have been authorized by an
order of the Bankruptcy Court (which may be the Confirmation Order) such order
shall be in full force and effect, and no stay thereof shall be in effect;


f.         total PG&E weighted average earning rate base (including electric
generation, electric transmission, electric distribution, gas distribution, gas
transmission and storage) for estimated 2021 shall be no less than 95% of $48
billion; and


g.      no result, occurrence, fact, change, event, effect, violation, penalty,
inaccuracy or circumstance (whether or not constituting a breach of a
representation, warranty or covenant set forth in the Plan) that, individually
or in the aggregate with any such other results, occurrences, facts, changes,
events, effects, violations, penalties, inaccuracies, or circumstances,
(i) would have or would reasonably be expected to have a material adverse effect
on the business, operations, assets, liabilities, capitalization, financial
performance, financial condition or results of operations, in each case, of the
Debtors, taken as a whole, or (ii) would reasonably be expected to prevent or
materially delay the ability of the Debtors to consummate the transactions
contemplated by this Backstop Commitment Letter or the Plan or perform their
obligations hereunder or thereunder (each a “Material Adverse Effect”) shall
have occurred; provided, however, that none of the following results,
occurrences, facts, changes, events, effects, violations, penalties,
inaccuracies, or circumstances shall constitute or be taken into account in
determining whether a Material Adverse Effect has occurred, is continuing or
would reasonably be expected to occur: (A) the filing of the Chapter 11 Cases,
and the fact that the Debtors are operating in bankruptcy (B) results,
occurrences, facts, changes, events, effects, violations, inaccuracies, or
circumstances affecting (1) the electric or gas utility businesses in the United
States generally or (2) the economy, credit, financial, capital or commodity
markets, in the United States or elsewhere in the world, including changes in
interest rates, monetary policy or inflation, (C) changes or prospective changes
in law (other than any law or regulation of California or the United States that
is applicable to any electrical utility) or in GAAP or accounting standards, or
any changes or prospective changes in the interpretation or enforcement of any
of the foregoing, (D)  any decline in the market price, or change in trading
volume, of any securities of the Debtors, (E) any failure to meet any internal
or public projections, forecasts, guidance, estimates, milestones, credit
ratings, budgets or internal or published financial or operating predictions of
revenue, earnings, cash flow or cash position, (F) any wildfire occurring after
the Petition Date and prior to January 1, 2020, and (G) one or more wildfires,
occurring on or after January 1, 2020, that destroys or damages fewer than 500
dwellings or commercial structures (“Structures”) in the aggregate (it being
understood that (I) the exceptions in clauses (D) and (E) shall not prevent or
otherwise affect a determination that the underlying cause of any such change,
decline or failure referred to therein is a Material Adverse Effect and


6

--------------------------------------------------------------------------------



(II) a Material Adverse Effect shall include the occurrence of one or more
wildfires on or after January 1, 2020 destroying or damaging at least 500
Structures within PG&E’s service area at a time when the portion of PG&E’s
system at the location of such wildfire was not de-energized).


5.          Termination by the Backstop Party.  Subject to the last paragraph of
this Section 5, the Backstop Party may terminate this Backstop Commitment
Letter, solely as to itself, by written notice (which shall describe the basis
for such termination), on or after the occurrence of any of the following:


a.         [reserved];


b.         the condition set forth in Section 4(a) is not satisfied as of
November 7, 2019;


c.        the Bankruptcy Court has not entered an order approving this Backstop
Commitment Letter on or before November 20, 2019;


d.        subject to Section 11, (i) the Plan has been amended, modified or
changed, in each case without the consent of the entities holding a majority of
the Aggregate Backstop Commitments (such consent not to be unreasonably
withheld, conditioned or delayed) or (ii) any Plan Supplement or any Plan
Document shall have been filed or finalized without the consent of entities
holding a majority of the Aggregate Backstop Commitments (such consent not to be
unreasonably withheld, conditioned or delayed);


e.         the Confirmation Order has not been entered by the Bankruptcy Court
on or before June 30, 2020 (the “Outside Date”);


f.          the Effective Date has not occurred on or before 60 days after entry
of the Confirmation Order;


g.        the Debtors have failed to perform any of their obligations set forth
in this Backstop Commitment Letter, which failure to perform (i) would give rise
to the failure of a condition set forth in Section 4(b) or 4(c) and (ii) is
incapable of being cured or, if capable of being cured by the Outside Date, the
Debtors have not cured within 10 calendar days following receipt by the Debtors
of written notice of such failure to perform from the Backstop Party stating the
Backstop Party’s intention to terminate this Backstop Commitment Letter pursuant
to this Section 5(g) and the basis for such termination;


h.          the occurrence of a Material Adverse Effect;


i.          the occurrence of one or more wildfires in the Debtors’ service
territory after the Petition Date and prior to January 1, 2020 that is asserted
by any person to arise out of the Debtors’ activities and that destroys or
damages more than 500 Structures; provided, however, that any notice of
termination under this clause (i) must be given on or before January 15, 2020;


j.        the Debtors’ aggregate liability with respect to Wildfire Claims is
determined (whether (i) by the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes), (ii)
pursuant to an agreement between the Debtors and the holders of Wildfire Claims,
or (iii) through a combination thereof) to exceed $18.9 billion (the “Wildfire
Claims Cap”); provided, however, that for purposes of this clause (j), (A) any
Wildfire Claim that the CPUC has approved or agreed to approve for recovery or
pass through by the Utility shall not count in determining the Wildfire Claims
Cap, and (B) the Wildfire Claims Cap shall be increased by an amount equal to
the amount of Wildfire Claims consisting of professional fees that the
Bankruptcy Court (or the District Court to which the reference has been
partially withdrawn for estimation purposes) determines to be reasonable;


k.        the CPUC fails to issue all necessary approvals, authorizations and
final orders to implement the Plan prior to the Outside Date, and to participate
in the Go-Forward Wildfire Fund, including: (i) provisions satisfactory to
entities holding a majority of the Aggregate Backstop Commitments (such approval
not to be unreasonably withheld, conditioned or delayed) pertaining to
authorized return on equity and regulated capital structure, (ii) a disposition,
satisfactory to entities holding a majority of the Aggregate Backstop
Commitments (such approval not to be unreasonably withheld, conditioned or
delayed), of proposals for certain potential changes to PG&E’s corporate
structure and authorizations for


7

--------------------------------------------------------------------------------



the Utility to operate as a utility, (iii) a resolution, satisfactory to
entities holding a majority of the Aggregate Backstop Commitments (such approval
not to be unreasonably withheld, conditioned or delayed), of claims for monetary
fines or penalties under the California Public Utilities Code for conduct prior
to the Petition Date, and (iv) approval (or exemption from approval) of the
financing structure and securities to be issued under the Plan;


l.         if at any time after the first day of the Confirmation Hearing,
asserted Administrative Expense Claims exceed $250 million, excluding all
(i) ordinary course Administrative Expense Claims, (ii) Professional Fee Claims,
and (iii) Disallowed Administrative Expense Claims;


m.     there is in effect an order of a governmental authority of competent
jurisdiction permanently restraining, enjoining or otherwise prohibiting the
consummation of any of the transactions contemplated by the Plan, or any law,
statute, rule, regulation or ordinance is adopted that makes consummation of the
transactions contemplated by the Plan illegal or otherwise prohibited.


PG&E shall promptly provide notice to the Backstop Party of (i) the occurrence
of any fact, event, or omission that is not publicly disclosed that gives rise
or reasonably can be expected to give rise to a termination right under this
Section 5 and (ii) the receipt of any termination notice from any Other Backstop
Party, including the asserted basis for such termination, whether or not PG&E
concurs therewith.


Upon valid termination of this Backstop Commitment Letter by the Backstop Party
(such terminating Backstop Party, a “Terminating Backstop Party”) pursuant to
any of Section 5(b) through (m), this Backstop Commitment Letter shall be void
and of no further force or effect solely with respect to such Terminating
Backstop Party is obligated herein, such Terminating Backstop Party shall be
released from its Backstop Commitments, undertakings and agreements under or
related to this Backstop Commitment Letter, including its Backstop Commitment,
except as explicitly provided herein and there shall be no liability or
obligation on the part of such Terminating Backstop Party hereunder, except as
expressly provided herein.  Notwithstanding any termination by a Terminating
Backstop Party, PG&E shall remain liable for the payment of all earned Backstop
Commitment Premiums and expense reimbursement obligations in this Backstop
Commitment Letter.


The Backstop Party’s obligations under this Backstop Commitment Letter shall
automatically terminate in the event that PG&E has not returned a counter-signed
copy of this Backstop Commitment Letter agreeing to its terms on or before the
date that is two weeks from the day the Backstop Party furnished a signed copy
of this Backstop Commitment Letter to PG&E.


The Backstop Party may not seek to (i) assert the failure of any condition
precedent to any of its obligations or agreements under this Backstop Commitment
Letter or (ii) terminate this Backstop Commitment Letter (including pursuit of
any other remedies), in each case unless the Backstop Party has given written
notice to PG&E of such assertion or termination.


Notwithstanding anything in this Backstop Commitment Letter to the contrary, any
notice of termination under clauses (d), (g), (h), (i), (k), (l) and (m) shall
not be effective unless PG&E has received notices of termination from entities
constituting a majority of the outstanding Aggregate Backstop Commitments with
respect to the event or circumstance that is the basis for such notice of
termination.  PG&E shall provide the Backstop Party with a notice of such
effective termination within two business days of the effectiveness of the
termination.


In the event that any fact or circumstance would give the Backstop Party the
right to terminate under more than one clause in this Section 5, the exercise of
a termination right under any one clause shall not prejudice the Backstop Party
from exercising a termination right under any other clause based on the same
event or circumstance.


6.          Termination by PG&E; Defaulting Backstop Party; Extension Options. 
PG&E may terminate this Backstop Commitment Letter (including all Backstop
Commitments hereunder) (a) at any time prior to countersigning such Backstop
Commitment Letter, (b) if, on any date after November 7, 2019,


8

--------------------------------------------------------------------------------



the condition set forth in Section 4(a) would not be satisfied if tested on such
date, (c) in the event of a material breach of a representation or warranty of
the Backstop Party set forth in Section 3, (d) in the event that the Backstop
Party repudiates this Backstop Commitment Letter, purports to terminate this
Backstop Commitment Letter if such purported termination is not a valid
termination of this Backstop Commitment Letter as determined in a final order of
a court with jurisdiction or fails to fund its Backstop Commitment when required
to do so in accordance with this Backstop Commitment Letter, (e) if the Backstop
Commitment Amount has been reduced to zero in accordance with Section 7, (f) if
the Backstop Party has the right to terminate this Backstop Commitment Letter
under clause (h), (i), (j) or (m) of Section 5, or (g) if (i) a third party
makes a binding proposal to acquire at least 50% of the outstanding PG&E common
stock (including by means of a merger, joint venture, partnership,
consolidation, dissolution, liquidation, tender offer, recapitalization,
reorganization, share exchange, business combination or similar transaction),
(ii) either (x) the implementation of such proposal would require the approval
of holders of a majority of the PG&E common stock or (y) the price contemplated
by such proposal would exceed 125% of the Equity Offering Cap, and (iii) the
Board determines in good faith, after consultation with PG&E’s outside legal
counsel, that the failure to terminate this Backstop Commitment Letter in
response to such proposal would be inconsistent with the exercise of its
fiduciary duties to the stockholders of PG&E under applicable law.  In the event
of a breach, repudiation, purported termination or failure to fund contemplated
by the foregoing clause (c) or (d), the Backstop Party shall be deemed to be a
“Defaulting Backstop Party”.  In the event that the Backstop Party becomes a
Defaulting Backstop Party, then PG&E may, upon notice to such Defaulting
Backstop Party, require the Backstop Party to assign and delegate, without
recourse, all its interests, rights (other than any Backstop Commitment Premiums
earned prior to the date of such assignment and delegation) and obligations
under this Backstop Commitment Letter to a third party that shall assume such
obligations (which assignee may be an Other Backstop Party, if an Other Backstop
Party accepts such assignment and delegation).  Notwithstanding any termination
by PG&E under Sections 6(b), (e), (f) or (g), PG&E shall remain liable for the
payment of all earned Backstop Commitment Premiums and expense reimbursement
obligations in this Backstop Commitment Letter.


In the event that any fact or circumstance would give PG&E the right to
terminate under more than one clause in this Section 6, the exercise of a
termination right under any one clause shall not prejudice PG&E from exercising
a termination right under any other clause based on the same event or
circumstance.


Notwithstanding anything to the contrary herein, this Backstop Commitment Letter
shall automatically terminate on January 20, 2020 (the “Initial Termination
Date”).  Provided that this Backstop Commitment Letter remains in full force and
effect and has not been otherwise terminated, PG&E may extend the Initial
Termination Date to April 30, 2020 (the “First Extension Date”) upon providing
written notice to the Backstop Party of its intent to exercise this option (the
“First Extension Notice”) no later than three days prior to the Initial
Termination Date.  In the event that PG&E has provided the Backstop Party a
timely and proper First Extension Notice and this Backstop Commitment Letter
remains in full force and effect, PG&E may extend the First Extension Date to
the Outside Date (the “Second Extension Date”) upon providing written notice to
the Backstop Party of its intent to exercise this option (the “Second Extension
Notice”) no later than three days prior to the First Extension Date.  In the
event that PG&E has provided the Backstop Party a timely and proper Second
Extension Notice and this Backstop Commitment Letter remains in full force and
effect, PG&E may extend the Second Extension Date to the 60th day following the
Outside Date (the “Third Extension Date”) upon providing written notice to the
Backstop Party of its intent to exercise this option (the “Third Extension
Notice”) no later than three days prior to the Second Extension Date.


7.          Reduction of Commitments by PG&E.


a.        In the event that on or prior to November 7, 2019, PG&E receives
Aggregate Backstop Commitments that exceed the Equity Offering Cap (such excess,
the “Overallotment Amount”), then, on the earlier of (x) five business days
thereafter and (y) November 8, 2019 (the “Allocation Date”), the Backstop
Commitment Amount shall be automatically reduced as follows:


9

--------------------------------------------------------------------------------



(i)          If the Backstop Party is an Initial Shareholder Backstop Party and
the aggregate amount of Initial Shareholder Backstop Commitments is less than
the Shareholder Commitment Allocation, then such the Backstop Commitment shall
not be reduced.


(ii)          If the Backstop Party is an Initial Shareholder Backstop Party and
the aggregate amount of Initial Shareholder Backstop Commitments exceeds the
Shareholder Commitment Allocation, then the Backstop Commitment shall be reduced
to an amount equal to the Backstop Party’s Shareholder Commitment Amount plus
its Non-Shareholder Commitment Amount.  For the purposes of this clause (ii),
the Backstop Party’s (A) “Shareholder Commitment Amount” shall be the lesser of
its Backstop Commitment Amount and its pro rata share of the Shareholder
Commitment Allocation based upon the proportion of the amount of its Backstop
Party’s Shares to the aggregate amount of Backstop Party’s Shares held by all
Initial Shareholder Backstop Parties, and (B) “Non-Shareholder Commitment
Amount” shall be equal to its pro rata share of the Non-Shareholder Commitment
Allocation based upon the proportion of its Remaining Commitment to the
aggregate amount of Initial Non-Shareholder Commitments plus all Remaining
Commitments for Initial Shareholder Backstop Parties.  For purposes of
determining the Backstop Party’s Shareholder Commitment Amount, the calculation
set forth in clause (A) shall be run in an iterative fashion until either the
Backstop Party’s Shareholder Commitment Amount equals its Backstop Commitment
Amount or the entire Shareholder Commitment Allocation has been allocated to the
Backstop Party and the Initial Shareholder Backstop Parties, with each
subsequent iteration excluding from the denominator of the pro rata calculation
any Backstop Party’s Shares held by Initial Shareholder Backstop Parties whose
Shareholder Commitment Amount (prior to such iteration) is equal to its Backstop
Commitment Amount.


(iii)          If the Backstop Party is a Subsequent Shareholder Backstop Party
and the Remaining Shareholder Allocation is greater than zero, then the Backstop
Commitment shall be reduced to the Backstop Party’s Shareholder Commitment
Amount plus its Non-Shareholder Commitment Amount.  For the purposes of this
clause (iii), the Backstop Party’s (A) “Shareholder Commitment Amount” shall be
the lesser of its Backstop Commitment Amount and its pro rata share of the
Remaining Shareholder Allocation based upon the proportion of its Backstop
Party’s Shares to the aggregate amount of Backstop Party’s Shares held by all
Subsequent Shareholder Backstop Parties and (B) “Non-Shareholder Commitment
Amount” shall be equal to its pro rata share of the Remaining Non-Shareholder
Commitment Allocation based upon the proportion of its Remaining Commitment to
the aggregate amount of Subsequent Non-Shareholder Commitments and Remaining
Commitments.  For the purpose of determining the Backstop Party’s Shareholder
Commitment Amount, the calculation set forth in clause (A) shall be run in an
iterative fashion until either the Backstop Party’s Shareholder Commitment
Amount equals its Backstop Commitment or the entire Remaining Shareholder
Allocation has been allocated to the Backstop Party and the other Subsequent
Shareholder Backstop Parties, with each subsequent iteration excluding from the
denominator of the pro rata calculation any Backstop Party’s Shares held by
Subsequent Shareholder Backstop Parties whose Shareholder Commitment Amount
(prior to such iteration) is equal to its Backstop Commitment Amount.


(iv)          If the Backstop Party is a Subsequent Shareholder Backstop Party
and the aggregate amount of Initial Shareholder Backstop Commitments exceeds the
Shareholder Commitment Allocation, then the Backstop Party shall be treated as a
Subsequent Non-Shareholder Backstop Party as set forth in clause (vi) below.


10

--------------------------------------------------------------------------------



(v)          If the Backstop Party is an Initial Non-Shareholder Backstop Party,
then the Backstop Commitment Amount shall be reduced to the Backstop Party’s pro
rata share of the Non-Shareholder Commitment Allocation based upon the
proportion of the Backstop Commitment to the aggregate amount of Initial
Non-Shareholder Backstop Commitments plus any Remaining Commitments held by
Initial Shareholder Backstop Parties.


(vi)      If the Backstop Party is a Subsequent Non-Shareholder Backstop Party,
then the Backstop Commitment Amount shall be reduced to the Backstop Party’s pro
rata share of the Remaining Non-Shareholder Commitment Allocation based upon the
proportion of the Backstop Commitment to the aggregate amount of Subsequent
Non-Shareholder Backstop Commitments plus any Remaining Commitments held by
Subsequent Shareholder Backstop Parties.  In the event that the Remaining
Non-Shareholder Commitment Allocation is zero, the Backstop Commitment shall be
reduced to zero.


Notwithstanding the foregoing, on the Allocation Date, in the event there is an
Overallotment Amount and for the purpose of curing such Overallotment Amount,
PG&E may reduce the Backstop Commitment Amount as to any Backstop Party to the
extent such reduction is reasonably advisable (based on the advice of the
Debtors’ tax advisors after consultation with Jones Day) in order to avoid an
“ownership change” within the meaning of Section 382 and the Treasury
Regulations promulgated thereunder or to otherwise preserve the ability of the
Debtors to utilize their NOLs; provided that such reduction may not be below the
amount of Backstop Commitments at which such Backstop Party would maintain its
existing percentage ownership of the total outstanding shares of PG&E common
stock.  Within three business days of the Allocation Date, PG&E shall provide
the Backstop Party with a notice of any adjustment to its Backstop Commitment
Amount under this Section 7(a).


b.          In the event that, after November 7, 2019, the Debtors (i) receive
binding commitments providing for funding from any Additional Capital Sources
that (A) have conditions to funding and commitment termination rights that are
no less favorable to PG&E than those in this Backstop Commitment Letter and
(B) are approved by an order of the Bankruptcy Court, or (ii) actually obtain
funding from any Additional Capital Sources, then (x) in the case of clause (i),
PG&E may reduce the Backstop Commitment Amount, and (y) in the case of clause
(ii), the Backstop Commitment Amount shall be automatically reduced (if not
already reduced pursuant to clause (i)), in each case by an amount equal to (A)
the amount of such funding, times (B) a fraction, (1) the numerator of which is
the Backstop Commitment Amount immediately prior to such reduction and (2) the
denominator of which is the Aggregate Backstop Commitments as of immediately
prior to such reduction.  Any reduction in the Backstop Commitment pursuant to
this Section 7(b) shall not reduce any Backstop Commitment Premium earned prior
to the date of such reduction.


c.          In the event that the Debtors consummate any Permitted Equity
Offering or Rights Offering, the Backstop Commitment Amount shall be
automatically reduced by an amount equal to (i) the net cash proceeds of such
Permitted Equity Financing or such Rights Offering, as applicable, times (ii) a
fraction, (A) the numerator of which is the Backstop Commitment Amount
immediately prior to such reduction and (B) the denominator of which is the
Aggregate Backstop Commitments as of immediately prior to such reduction.


d.          The Debtors shall provide notice to the Backstop Party in the event
that the Backstop Commitment Amount is reduced as provided above.  References
herein to “Backstop Commitment Amount” or “Backstop Commitment” mean such
amounts as adjusted in accordance with the terms of this Backstop Commitment
Letter. Any Backstop Commitments that have been terminated or reduced shall be
terminated or reduced, as applicable, permanently.


8.          Assignment.  This Backstop Commitment Letter (a) is not assignable
by the Backstop Party, and any purported assignment shall be null and void ab
initio; provided, however, Backstop Party


11

--------------------------------------------------------------------------------



may assign its Backstop Commitment, in whole or in part, to (i) another Backstop
Party, (ii) an affiliate of the Backstop Party, or (iii) an investment fund or
separately managed account the primary investment advisor or sub advisor to
which is a Backstop Party or an affiliate thereof, to the extent such assignee
Backstop Party agrees in writing to assume all obligations hereunder of such
Backstop Party in connection with such Backstop Commitment, and any assignment
under this proviso shall not relieve the Backstop Party from its obligations
under this Backstop Commitment Letter, and (b) is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person or entity other than the parties
hereto.  Notwithstanding the foregoing, a Backstop Party may assign all or any
portion of its obligations hereunder to a “qualified institutional buyer” (as
defined in Rule 144A under the Securities Act of 1933, as amended), without the
consent of any party, provided, however, that (i) absent the prior written
consent of PG&E, such assignee (including any Entity) does not, and as a result
of such assignment will not, beneficially own more than 4.75% of the Aggregate
Backstop Commitments and (ii) any assignment under this sentence shall not
relieve the Backstop Party from its obligations under this Backstop Commitment
Letter.


9.          Entire Agreement.  This Backstop Commitment Letter, including all
exhibits hereto, constitutes the entire understanding among the parties hereto
with respect to the subject matter hereof and replaces and supersedes all prior
agreements and understandings, both written and oral, between the parties hereto
with respect to the subject matter hereof (including the Chapter 11 Plan
Backstop Commitment Letter dated as of September 9, 2019) and, subject to the
terms hereof, shall become effective and binding upon the mutual exchange of
fully executed counterparts by each of the parties hereto.


10.          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Backstop Commitment Letter shall be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflict of laws that would require the application of the law of
any other jurisdiction.  By its execution and delivery of this Backstop
Commitment Letter, each of the parties hereto irrevocably and unconditionally
agrees for itself that any legal action, suit or proceeding against it with
respect to any matter under or arising out of or in connection with this
Backstop Commitment Letter or for recognition or enforcement of any judgment
rendered in any such action, suit or proceeding, may be brought only in the
Bankruptcy Court.  By execution and delivery of this Backstop Commitment Letter,
each of the parties hereto irrevocably accepts and submits itself to the
exclusive jurisdiction of the Bankruptcy Court with respect to any such action,
suit or proceeding.  EACH PARTY HERETO UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING REFERRED TO ABOVE.


11.          Amendment; Waiver; Counterparts.  This Backstop Commitment Letter
may not be amended or waived by or on behalf of the Backstop Party, and no
consent may be given hereunder by or on behalf of the Backstop Party (including
to an amendment or waiver of any provision of the Plan), except in writing
signed by the holders of a majority of the Aggregate Backstop Commitments
(whether or not the Backstop Party signs such amendment or waiver), and
confirmed in writing by the Company; provided, however, that without the prior
written consent of the Backstop Party, this Backstop Commitment Letter may not
be amended to (a) increase the amount of the Backstop Commitment Amount or
Backstop Commitment, (b) decrease the Backstop Commitment Premium, (c) extend
the Backstop Commitment beyond the Third Extension Date, (d) amend the
definition of “Backstop Price” or any component thereof, (e) amend, modify, or
waive the condition in Section 4(d) or (f) amend, modify or waive clauses (a),
(b), (c), (e), (f) or (j) of Section 5 or the first sentence of the penultimate
paragraph of Section 5.  This Backstop Commitment Letter may be executed in any
number of counterparts, each of which will be an original, and all of which,
when taken together, will constitute one agreement.  Delivery of an executed
counterpart of this Backstop Commitment Letter by e-mail or portable document
format (PDF) will be effective as delivery of a manually executed counterpart of
this Backstop Commitment Letter.


12.          Notices.  All notices required or permitted to be given under this
Backstop Commitment Letter, unless otherwise stated herein, shall be given by
overnight courier at the addresses specified below,


12

--------------------------------------------------------------------------------





or at such other address or addresses as a party may designate for itself in
writing, or by email (if confirmed) at the email addresses specified below:


If to the Backstop Party, to the name, address and email address located on the
Backstop Party’s signature page to this Backstop Commitment Letter.





 
If to the Debtors:
           
PG&E Corporation
   
77 Beale Street
   
P.O. Box 770000
   
San Francisco, California 94177
   
Attention: Janet Loduca, Senior Vice President and General Counsel
         
with a copy to:
         
Cravath, Swaine & Moore LLP
   
825 Eighth Avenue
   
New York, New York 10019
   
Attention:  Richard Hall; Paul Zumbro
   
Email:  RHall@cravath.com; PZumbro@cravath.com
         
Weil, Gotshal & Manges LLP
   
767 Fifth Avenue
   
New York, New York  10153
   
Attention:  Stephen Karotkin
   
Email:  Stephen.karotkin@weil.com
     



13.          No Liability.  Notwithstanding anything that may be expressed or
implied in this Backstop Commitment Letter, each party hereto acknowledges and
agrees that no person other than the Backstop Party (and it permitted assigns)
shall have any obligation hereunder (subject to the limitations provided herein)
or in connection with the transactions contemplated hereby and that
(a) notwithstanding that any Backstop Party may be a partnership, limited
partnership or limited liability company, no recourse (whether at law, in
equity, in contract, in tort or otherwise) hereunder or under any document or
instrument delivered in connection herewith, or in respect of any oral
representations made or alleged to be made in connection herewith or therewith,
shall be had against any former, current or future direct or indirect equity
holder, controlling person, general or limited partner, shareholder, member,
investment manager or adviser, manager, director, officer, employee, agent,
affiliate, assignee, representative or financing source of any of the foregoing)
(any such person or entity, other than such Backstop Party, a “Related Party”)
or any Related Party of any such Related Party, including, without limitation,
any liabilities arising under, or in connection with, the Plan or this Backstop
Commitment Letter and the transactions contemplated thereby and hereby, or in
respect of any oral representations made or alleged to be made in connection
therewith or herewith), whether by the enforcement of any judgment or assessment
or by any legal or equitable proceeding, or by virtue of any statute, regulation
or other applicable law and (b) no personal liability whatsoever will attach to,
be imposed on or otherwise be incurred by any Related Party of the Backstop
Party or any Related Party of any such Related Party under this Backstop
Commitment Letter or any document or instrument delivered in connection herewith
or with the Plan Term Sheet or the Plan (or in respect of any oral
representation made or alleged to be made in connection herewith or therewith)
or for any action (whether at law, in equity,


13

--------------------------------------------------------------------------------





in contract, in tort or otherwise) based on, in respect of, or by reason of such
obligations hereunder or by their creation.


14.          Plan Support.  For as long as this Backstop Letter Agreement is in
effect, the Backstop Party shall (i) use all reasonable efforts to support the
Plan with respect to the treatment of HoldCo Common Interests and to act in good
faith to consummate the Plan with respect to any Equity Offering and the
Backstop Commitments, (ii) to the extent the Backstop Party is entitled to vote
on the Plan, timely vote (or cause to be voted) all of its HoldCo Common
Interests and Claims to accept the Plan (and not to change or withdraw any such
vote), and (iii) timely vote (or cause to be voted) its HoldCo Common Interests
and Claims to reject any plan of reorganization other than the Plan.


15.          Potential Subrogation Settlement.


a.          For all purposes under this Backstop Commitment Letter, the Backstop
Party will be deemed to have consented to the Specified Plan Amendment.


b.          If the Bankruptcy Court does not approve the RSA on or prior to
October 16, 2019, then (i) the Wildfire Claims Cap shall be reduced to $17.9
billion (it being understood that such amount will continue to be subject to the
proviso in Section 5(j) for purposes of Section 5(j)) and (ii) the Debtors shall
amend the Plan to be in the form of the Plan prior to making the Specified Plan
Amendment.


16.          The Backstop Party shall not be required, pursuant to the terms of
this Backstop Commitment Letter, to acquire or purchase any securities or
indebtedness in connection with any Equity Offering that, pursuant to the terms
of a Backstop Commitment Letter or other agreement, are to be acquired or
subscribed for by any other party, nor shall the Backstop Party be required,
pursuant to the terms of this Backstop Commitment Letter, to pay any money or
other consideration, or exchange any claims whatsoever, which are owing from, or
to be transferred from or by, any other party pursuant to the terms of another
Backstop Commitment Letter or other agreement.  Nothing in this Backstop
Commitment Letter shall be deemed to constitute an agreement or a joint venture
or partnership with or between any other person or entity nor constitute any
party as the agent of any other person or entity for any purpose.  For the
avoidance of doubt, no Backstop Party shall, nor shall any action taken by a
Backstop Party hereunder, be deemed to be acting in concert with any other
person or entity with respect to the Backstop Commitment or any other matter nor
shall the Backstop Commitments hereunder create a presumption that the Backstop
Party is in any way acting in concert or as a group with any other person or
entity whether as a result of this commitment or otherwise.


17.          Each party hereto confirms that it has made its own decision to
execute this Backstop Commitment Letter based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate.


18.          Except as expressly provided in this Backstop Commitment Letter,
(a) nothing herein is intended to, or does, in any manner waive, limit, impair
or restrict the ability of each party hereto to protect and preserve its rights,
remedies and interests, including, without limitation, any claims against or
interests in any of the Debtors or other parties, or its full participation in
any bankruptcy proceeding, and (b) the parties hereto each fully preserve any
and all of their respective rights, remedies, claims and interests as of the
date hereof and upon a termination of this Backstop Commitment Letter.  Further,
nothing in this Backstop Commitment Letter shall be construed to prohibit any
party hereto from appearing as a party-in-interest in any matter to be
adjudicated in the Chapter 11 Cases, so long as such appearance and the
positions advocated in connection therewith are consistent with this Backstop
Commitment Letter and the Plan, and are not for the purpose of, and could not
reasonably be expected to have the effect of, hindering, delaying or preventing
the consummation of the transactions contemplated by the Plan.


[signature page follows]


14

--------------------------------------------------------------------------------




  Sincerely,           Backstop Party:          
Knighthead Capital Management, LLC,
solely on behalf of certain funds and accounts it managed and/or advises

         


By:
/s/ Thomas A. Wagner       Name: Thomas A. Wagner
      Title: Managing Member
         




  Notice Information:          
Knighthead Capital Management, LLC,
solely on behalf of certain funds and accounts it managed and/or advises
    Attention:  General Counsel
    1140 Avenue of the Americas
    12th Floor
    New York, NY 10036
 



15

--------------------------------------------------------------------------------



Accepted and agreed this 12th day of September, 2019, by:



PG&E CORPORATION            
By:
/s/ John R. Simon
      Name: John R. Simon       Title: Executive Vice President, Law, Strategy
and Policy
           


16

--------------------------------------------------------------------------------





Exhibit A
Backstop Terms


Backstop Party
 
Backstop Commitment Amount
 
 
Knighthead Capital Management, LLC
solely on behalf of certain funds and accounts it managed and/or advises
 
 
$1,000,000,000
 



Payments


The Backstop Commitment Premium shall be earned as follows:



 
●
75 basis points of the Backstop Commitment Premium shall be earned on the later
to occur of (a) the date that the Backstop Party and PG&E have fully executed
this Backstop Commitment Letter and (b) Bankruptcy Court approval of this
Backstop Commitment Letter, unless this Backstop Commitment Letter shall have
earlier been terminated;
       
●
125 basis points of the Backstop Commitment Premium shall be earned on the date
on which the Backstop Party receives the First Extension Notice;
        ●
250 basis points of the Backstop Commitment Premium shall be earned on the date
on which the Backstop Party receives the Second Extension Notice; and
        ●
50 basis points of the Backstop Commitment Premium shall be earned on the date
on which the Backstop Party receives the Third Extension Notice



In addition, if PG&E terminates this Backstop Commitment Letter pursuant to
Section 6(g), 100% of the Backstop Commitment Premium shall be fully earned and
become due and payable in cash three business days after the date of such
termination.


Except as provided in the immediately preceding paragraph, the Backstop
Commitment Premium shall be payable in shares of New HoldCo Common Stock to be
issued on the Effective Date, based on the Backstop Price.


Certain Defined Terms


“Applicable Utility Index Multiple” shall mean the average normalized 2021
estimated price-to-earnings ratio of the U.S. regulated utilities in the S&P 500
Utilities (Sector) Index (after excluding AES, AWK, EXC, NRG, PEG, and PPL) over
the 20-day trading period before the applicable measurement date per Capital IQ
Consensus Estimates.


“Backstop Commitment Premium” shall mean a commitment premium equal to 500 basis
points on the total amount of Backstop Commitment Amount.  If and when any
portion of the Backstop Commitment Premium is earned in accordance with the
foregoing provisions of this Exhibit A, (a) it shall be calculated by reference
to the Backstop Commitment Amount in effect at the time of such earning, and (b)
the amount of the Backstop Commitment Premium so earned shall not be subject to
reduction based upon any subsequent reduction of the Backstop Commitment Amount
or termination of this Backstop Commitment Letter, other than termination
pursuant to Section 6(c) or 6(d) of this Backstop Commitment Letter.


“Backstop Multiple” shall mean the lesser of (a) 10 and (b) 10 times one plus
the percentage change of the Applicable Utility Index Multiple as measured on
September 9, 2019 and the fifth business day prior to the Effective Date.  For
the avoidance of doubt, the Backstop Multiple shall never exceed 10.



--------------------------------------------------------------------------------



“Backstop Price” means (a) the Backstop Multiple times (b) the Normalized
Estimated Net Income as of the Determination Date, divided by (c) the number of
fully diluted shares of PG&E (calculated using the treasury stock method) that
will be outstanding as of the Effective Date (assuming all equity is raised by
funding all Aggregate Backstop Commitments).


“Board” means the Board of Directors of PG&E.  With respect to any matter,
references to the Board include a committee of the Board that is duly authorized
to act with respect to such matter.


“Code” means the Internal Revenue Code of 1986, as amended.


“Determination Date” shall mean the earlier of (a) the first day of the
Confirmation Hearing and (b) if (i) the Per Share Price for a Permitted Equity
Offering is to be finally determined prior to such first day, the date of such
determination or (ii) if the exercise price of the Rights is finally determined
prior to such first day, the date of such determination.


“Initial Non-Shareholder Backstop Party” means the Backstop Party and any Other
Backstop Party if it does not hold Backstop Party’s Shares as of the Allocation
Date that delivers a Backstop Commitment Letter to PG&E on or before 5:00 p.m.
Pacific on September 20, 2019.


“Initial Non-Shareholder Commitments” means the aggregate amount of all Backstop
Commitments of Initial Non-Shareholder Backstop Parties.


“Initial Shareholder Backstop Commitments” means the aggregate amount of all
Backstop Commitments of Initial Shareholder Backstop Parties.


“Initial Shareholder Backstop Parties” means all Shareholder Backstop Parties
that deliver Backstop Commitment Letters to PG&E on or before 5:00 p.m. Pacific
on September 20, 2019.


“Non-Shareholder Commitment Allocation” means an amount equal to 40% of the
Equity Offering Cap.


“Normalized Estimated Net Income” shall mean, in each case with respect to the
estimated year 2021, (a) on a component-by-component basis (e.g., distribution,
generation, gas transmission and storage, and electrical transmission), the sum
of (i) the Utility’s estimated earning rate base for such component, times (ii)
the equity percentage of the Utility’s authorized capital structure, times
(iii) the Utility’s authorized rate of return on equity for such component, less
(b) the projected post-tax difference in interest expense or preferred dividends
for the entire company and the authorized interest expense or preferred
dividends expected to be collected in rates, less (c) without duplication of any
amount included in clause (b), the amount of any post-tax offset or credit to
any charge imposed in connection with the issuance of Wildfire Victims Recovery
Bonds, if any, less (d) the amount of the Utility’s post-tax annual contribution
to the Go-Forward Wildfire Fund.


“Remaining Commitment” means an amount equal to the Backstop Party’s Backstop
Commitment Amount prior to any reductions set forth in this Section 7 less its
Shareholder Commitment Amount.


“Remaining Non-Shareholder Commitment Allocation” means an amount equal to the
Non-Shareholder Commitment Allocation less the sum of (a) the Remaining
Commitments held by Initial Shareholder Backstop Parties plus (b) the Initial
Non-Shareholder Commitments.


“Remaining Shareholder Allocation” means the greater of (a) the Shareholder
Commitment Allocation less the Initial Shareholder Backstop Commitments and (b)
zero.


18

--------------------------------------------------------------------------------



“Section 382” means Section 382 of the Code, or any successor provision or
replacement provision.


“Shareholder Backstop Party” means a Backstop Party or Other Backstop Party that
has Backstop Party Shares.


“Shareholder Commitment Allocation” means an amount equal to 60% of the Equity
Offering Cap.


“Specified Plan Amendment” means one or more amendments to the Plan in order to
incorporate the terms of an agreement in principle between the Debtors and the
Ad Hoc Group of Subrogation Claim Holders, as publicly announced on the date
hereof, to settle Subrogation Wildfire Claims, which amendment or amendments
shall include (i) the settlement and allowance of Wildfire Subrogation Claims
under the Plan in the aggregate allowed amount of $11 billion (the “Subrogation
Claims Amount”), (ii) the satisfaction and discharge of all Subrogation Wildfire
Claims against the Debtors for consideration equal to the Subrogation Claims
Amount to a trust for the benefit of holders of Subrogation Wildfire Claims,
(iii) provision for the Debtors to pay or reimburse the members of the Ad Hoc
Group of Subrogation Claim Holders for an aggregate amount of up to $55 million
of reasonable, documented and contractual professional fees and (iv) such other
terms and conditions as may be reasonably necessary to incorporate such
agreement in principle or the definitive documentation for such agreement in
principle (the “RSA”) into the Plan.


“Subsequent Non-Shareholder Backstop Party” means (a) the Backstop Party or any
Other Backstop Party if they do not hold Backstop Party’s Shares as of the
Allocation Date and (b) any Subsequent Shareholder Backstop Party in the event
that the aggregate amount of Initial Shareholder Backstop Party Commitments
exceeds the Shareholder Commitment Allocation, in each case that deliver
Backstop Commitment Letters to PG&E after 5:00 p.m. Pacific on September 20,
2019.


“Subsequent Non-Shareholder Commitments” means the aggregate amount of Backstop
Commitments of Subsequent Non-Shareholder Backstop Parties.


“Subsequent Shareholder Backstop Parties” means all Shareholder Backstop Parties
that deliver Backstop Commitment Letters to PG&E after 5:00 p.m. Pacific on
September 20, 2019.


“Treasury Regulations” means final, temporary and proposed tax regulations
promulgated under the Code, as amended.




19

--------------------------------------------------------------------------------



Schedule 1


Equity Backstop Commitment Letters




Backstop Party
Backstop Commitment Amount
Backstop Party’s Shares
Knighthead Capital Management, LLC*
$1,000,000,000
17,131,521
Abrams Capital Partners I, L.P.
$22,461,000
2,064,629
Abrams Capital Partners II, L.P.
$337,868,000
21,225,501
Whitecrest Partners, LP
$39,671,000
3,110,096
Riva Capital Partners V, L.P.
$100,000,000
700,113







* Denotes that agreement was filed with this Form 8-K. Other agreements listed
on this schedule were omitted in accordance with Instruction 2 to Item 601 of
Regulation S-K.



